715 F.2d 1363
UNITED STATES of America, Plaintiff-Cross-Appellee,v.CROCKER NATIONAL CORP., et al., Defendants-Cross-Appellants.UNITED STATES of America, Plaintiff-Appellant,v.CROCKER NATIONAL CORP., et al., Defendants-Appellees.UNITED STATES of America, Plaintiff-Cross-Appellee,v.BANKAMERICA CORPORATION, et al., Defendants-Cross-Appellants.UNITED STATES of America, Plaintiff-Appellant,v.BANKAMERICA CORPORATION, et al., Defendants-Appellees.
Nos. 76-3614, 76-3615, 76-3692 and 76-3738.
United States Court of Appeals,Ninth Circuit.
Sept. 13, 1983.

1
Robert Raven, Morrison & Foerster, San Francisco, Cal., for Crocker bank.


2
J. Randolph Wilson, Covington & Burling, Washington, D.C., for Equitable Life Assurance Soc., etc.


3
Catherine G. O'Sullivan, Dept. of Justice, Washington, D.C., for USA.


4
William Simon, Howrey & Simon, Washington, D.C., for Prudential Ins.


5
Appeal from the United States District Court for the Northern District of California.ORDER


6
Before BROWNING, Chief Judge, KENNEDY, Circuit Judge, and CHRISTENSEN,* District Judge.


7
Pursuant to the order of the Supreme Court of the United States, --- U.S. ----, 103 S.Ct. 2266, 76 L.Ed.2d 456, dated June 8, 1983 reversing the judgment of this court, 656 F.2d 428, in the above cases and remanding the cause to this court, the above cases are remanded to the United States District Court for the Northern District of California for further proceedings in conformity with the opinion of the Supreme Court of the United States.



*
 Honorable Sherman A. Christensen, Senior Judge, United States District Court for the District of Utah, sitting by designation